EXHIBIT 10.17

METLIFE, INC.

2000 STOCK INCENTIVE PLAN

(AS AMENDED EFFECTIVE FEBRUARY 8, 2002)

ARTICLE I.

PURPOSE

The purpose of the “METLIFE, INC. 2000 STOCK INCENTIVE PLAN” as it may be
amended from time to time (the “Plan”) is to foster and promote the long-term
financial success of the Company and materially increase shareholder value by
(a) motivating superior performance by means of performance-related incentives,
(b) encouraging and providing for the acquisition of an ownership interest in
the Company by the Company’s and its Subsidiaries’ employees and Agents, and
(c) enabling the Company to attract and retain the services of an outstanding
management team upon whose judgment, interest, and special effort the successful
conduct of its operations is largely dependent.

ARTICLE II.

DEFINITIONS

2.1 Definitions. Whenever used herein, the following terms shall have the
respective meanings set forth below:

(a) “Act” means the Securities Exchange Act of 1934, as amended.

(b) “Agent” means an “insurance agent” as defined in Section 2101 of the New
York Insurance Law.

(c) “Approved Retirement” means termination of a Participant’s employment (i) on
or after the normal retirement date or (ii) with the Committee’s approval, on or
after any early retirement date established under any retirement plan maintained
by the Company or a Subsidiary and in which the Participant participates;
provided that in each case, the Committee may require, as a condition to a
Participant’s retirement being an “Approved Retirement” for purpose of the Plan,
that the Participant enter into a general release of claims, non-solicitation
and/or non-competition agreement in form and substance satisfactory to the
Company.

(d) “Board” means the Board of Directors of the Company.

(e) “Cause” means (i) the willful failure by the Participant to perform
substantially his duties as an Employee of the Company (other than due to
physical or mental illness) after reasonable notice to the Participant of such
failure, (ii) the



--------------------------------------------------------------------------------

Participant’s engaging in serious misconduct that is injurious to the Company or
any Subsidiary in any way, including, but not limited to, by way of damage to
their respective reputations or standings in their respective industries,
(iii) the Participant’s having been convicted of, or having entered a plea of
nolo contendere to, a crime that constitutes a felony or (iv) the breach by the
Participant of any written covenant or agreement with the Company or any
Subsidiary not to disclose or misuse any information pertaining to, or misuse
any property of, the Company or any Subsidiary or not to compete or interfere
with the Company or any Subsidiary.

(f) “Change of Control” shall be deemed to have occurred if:

(i) any person (within the meaning of Section 3(a)(9) of the Act), including any
group (within the meaning of Rule 13d-5(b) under the Act), but excluding the
MetLife Policyholder Trust (and any person(s) who would otherwise be described
herein solely by reason of having the power to control the voting of the shares
held by such Trust) and any employee benefit plan (or related trust) sponsored
or maintained by the Company or any Subsidiary thereof, acquires “beneficial
ownership” (within the meaning of Rule 13d-3 under the Act), directly or
indirectly, of securities of the Company representing 25% or more of the
combined Voting Power (as defined below) of the Company’s securities; or

(ii) within any 24-month period, the persons who were directors of the Company
at the beginning of such period (the “Incumbent Directors”) shall cease to
constitute at least a majority of the Board or the board of directors of any
successor to the Company; provided, however, that any director elected to the
Board, or nominated for election, by a majority of the Incumbent Directors then
still in office shall be deemed to be an Incumbent Director for purposes of this
subclause (ii); or

(iii) upon the consummation of a merger, consolidation, share exchange,
division, sale or other disposition of all or substantially all of the assets of
the Company which has been approved by the shareholders of the Company (a
“Corporate Event”), and immediately following the consummation of which the
stockholders of the Company immediately prior to such Corporate Event do not
hold, directly or indirectly, a majority of the Voting Power of (x) in the case
of a merger or consolidation, the surviving or resulting corporation, (y) in the
case of a share exchange, the acquiring corporation or (z) in the case of a
division or a sale or other disposition of assets, each surviving, resulting or
acquiring corporation which, immediately following the relevant Corporate Event,
holds more than 25% of the consolidated assets of the Company immediately prior
to such Corporate Event; or

 

2



--------------------------------------------------------------------------------

(iv) any other event occurs which the Board declares to be a Change of Control.

Notwithstanding the foregoing, a Change of Control shall not be deemed to have
occurred merely as a result of (i) the conversion of the Company from a mutual
life insurance company to a stock company whose shareholders are either
(x) primarily persons who were policyholders of the Company immediately prior to
such transaction and/or a trust holding the shares of the Company for the
benefit of such policyholders or (y) another corporation the shares of which are
held primarily by the persons and/or trust described in subclause (x); (ii) the
Company becoming a direct or indirect subsidiary of a mutual holding company
whose members are primarily persons who were policyholders of the Company
immediately prior to such transaction, (iii) an underwritten offering of the
equity securities of the Company (including, without limitation, any offering of
any class of convertible preferred securities) effected in connection with the
Demutualization or (iv) any other transaction that would constitute an “Other
Capital Raising Transaction” within the meaning of the plan of reorganization
adopted by Metropolitan Life Insurance Company in connection with the
Demutualization.

(g) “Change of Control Price” means the highest price per share of Common Stock
offered in conjunction with any transaction resulting in a Change of Control (as
determined in good faith by the Committee if any part of the offered price is
payable other than in cash) or, in the case of a Change of Control occurring
solely by reason of a change in the composition of the Board, the highest Fair
Market Value of the Common Stock on any of the 30 trading days immediately
preceding the date on which a Change of Control occurs.

(h) “Code” means the Internal Revenue Code of 1986, as amended.

(i) “Committee” means the Compensation Committee of the Board or such other
committee of the Board as the Board shall designate from time to time, which
committee shall consist of two or more members, each of whom shall be a
“Non-Employee Director” within the meaning of Rule 16b-3 (or any successor rule
thereto), as promulgated under the Act, and an “outside director” within the
meaning of section 162(m) of the Code and the Treasury Regulations promulgated
thereunder.

(j) “Common Stock” means the common stock of the Company, par value $0.01 per
share.

(k) “Company” means MetLife, Inc., a Delaware corporation, and any successor
thereto.

(l) “Demutualization” means the demutualization of Metropolitan Life Insurance
Company pursuant to a plan of reorganization approved by the New York State
Superintendent of Insurance under Section 7312 of the New York Insurance Law.

 

3



--------------------------------------------------------------------------------

(m) “Directors Plan” means the Company’s 2000 Directors Stock Plan, as the same
may be amended from time to time.

(n) “Disability” has the meaning given in the Company’s long-term disability
insurance policy or program as in effect from time to time.

(o) “Employee” means any officer or other employee of the Company, Metropolitan
Life Insurance Company or any Subsidiary (as determined by the Committee in its
sole discretion); provided, however, that with respect to Incentive Stock
Options, “Employee” means any person who is considered an employee of the
Company or any Subsidiary for purposes of Treasury Regulation
Section 1.421-7(h).

(p) “Fair Market Value” means, on any date, the closing prices of the Common
Stock as reported in the principal consolidated transaction reporting system for
the New York Stock Exchange (or on such other recognized quotation system on
which the trading prices of the Common Stock are quoted at the relevant time) on
such date. In the event that there are no Common Stock transactions reported on
such tape (or such other system) on such date, Fair Market Value shall mean the
closing price on the immediately preceding date on which Common Stock
transactions were so reported.

(q) “Family Member” means, as to a Participant, any (i) child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law
(including adoptive relationships), of such Participant, (ii) trust for the
exclusive benefit of such persons and (iii) other entity owned solely by such
persons.

(r) “Option” means the right to purchase Common Stock at a stated price for a
specified period of time. For purposes of the Plan, an Option may be either
(i) an “Incentive Stock Option” (ISO) within the meaning of Section 422 of the
Code or (ii) an option which is not an Incentive Stock Option (a “Nonstatutory
Stock Option” (NSO)).

(s) “Participant” means any Employee or Agent designated by the Committee to
participate in the Plan.

(t) “Plan Effective Date” means the “Plan Effective Date” determined under
Section 5.2(b) of the Plan of Reorganization, dated September 28, 1999, of
Metropolitan Life Insurance Company, as amended.

(u) “Subsidiary” means any corporation or partnership in which the Company owns,
directly or indirectly, 50% or more of the total combined voting power of all
classes of stock of such corporation or of the capital interest or profits
interest of such partnership.

2.2 Gender and Number. Except when otherwise indicated by the context, words in
the masculine gender used in the Plan shall include the feminine gender, the
singular shall include the plural, and the plural shall include the singular.

 

4



--------------------------------------------------------------------------------

ARTICLE III.

ELIGIBILITY AND PARTICIPATION

Participants in the Plan shall be those Employees or Agents selected by the
Committee to be granted Options pursuant to Article VI.

ARTICLE IV.

POWERS OF THE COMMITTEE

4.1 Power to Grant. The Committee shall determine the Participants to whom
Options shall be granted and the terms and conditions of any and all such
Options. The Committee may establish different terms and conditions for
different Participants and for the same Participant for each Option such
Participant may receive, whether or not granted at different times.
Notwithstanding any other contrary provision in the Plan, Options shall not be
granted prior to the first anniversary of the Plan Effective Date.

4.2 Certain Rules Relating to Grants.

(a) Maximum Individual Grants. During any consecutive five year period, no
individual Participant may be granted Options to acquire more than 5% of the
total shares available under the Plan.

(b) Cumulative Grant Limits. The maximum number of Options (expressed as a
percentage of the total number of shares available under the Plan as set forth
in Section 5.1) that may be awarded, on a cumulative basis (but excluding any
forfeited, canceled or expired Options), shall be as follows:

 

 

prior to the second

anniversary of the Plan Effective Date

          60%                

prior to the third

anniversary of the Plan Effective Date

  80%        

prior to the fourth

anniversary of the PlanEffective Date

  100%  

(c) Repricing or Substitution of Options. The Committee shall not have the right
to reprice outstanding Options or to grant new Options under the Plan in
substitution for or upon the cancellation of Options previously granted.

4.3 Administration.

(a) Rules, Interpretations and Determinations. The Plan shall be administered by
the Committee. The Committee shall have full authority to interpret and
administer the Plan, to establish, amend, and rescind rules and regulations
relating to the Plan, to provide for conditions deemed necessary or advisable to
protect the interests of the Company, to construe the respective option
agreements and to make all other determinations it determines necessary or
advisable for the administration and interpretation of the Plan in order to
carry out its provisions and purposes. Determinations, interpretations, or other
actions made or taken by the Committee shall be final, binding, and conclusive
for all purposes and upon all persons.

 

5



--------------------------------------------------------------------------------

(b) Agents and Expenses. The Committee may appoint agents (who may be officers
or employees of the Company) to assist in the administration of the Plan and may
grant authority to such persons to execute agreements or other documents on its
behalf. The Committee may employ such legal counsel, consultants and agents as
it may deem desirable for the administration of the Plan and may rely upon any
opinion received from any such counsel or consultant and any computation
received from any such consultant or agent. All expenses incurred in the
administration of the Plan, including, without limitation, for the engagement of
any counsel, consultant or agent, shall be paid by the Company.

 

6



--------------------------------------------------------------------------------

4.4 Delegation of Authority. The Committee may delegate its duties, powers and
authorities under the Plan to the Company’s Chief Executive Officer with respect
to individuals who are below the position of Senior Vice President (or analogous
title), pursuant to such conditions or limitations as the Committee may
establish; provided that only the Committee or the Board may select, and grant
Options to, Participants who are subject to Section 16 of the Act.
Notwithstanding the foregoing, in no event shall the Chief Executive Officer
grant (i) Options which, in the aggregate, represent more than 1.5% of the total
number of shares authorized for issuance under the Plan or (ii) to any single
Participant in any twelve month period more than 5% of the total number of
shares that the Chief Executive Officer is authorized to grant. The Chief
Executive Officer shall report periodically to the Committee regarding the
nature and scope of the Options granted pursuant to the authority granted to him
under this Section 4.4.

ARTICLE V.

STOCK SUBJECT TO PLAN

5.1 Number. Subject to the provisions of Section 5.3, the number of shares of
Common Stock issuable under the Plan shall not exceed 5% of the total number of
shares of Common Stock outstanding immediately after the Plan Effective Date;
provided that the number of shares issuable under the Plan shall be reduced by
the number of shares issuable pursuant to any “Options” granted pursuant to the
Directors Plan (as such term is defined in the Directors Plan). The shares to be
delivered under the Plan may consist, in whole or in part, of treasury Common
Stock or authorized but unissued Common Stock, not reserved for any other
purpose.

5.2 Canceled, Terminated, or Forfeited Options. Any shares of Common Stock
subject to an Option which for any reason is canceled, terminated or otherwise
settled without the issuance of any Common Stock (including, but not limited to,
shares tendered to exercise outstanding Options or shares tendered or withheld
for taxes) shall again be available for Options under the Plan.

 

7



--------------------------------------------------------------------------------

5.3 Adjustment in Capitalization. In the event of any Common Stock dividend or
Common Stock split, recapitalization (including, but not limited, to the payment
of an extraordinary dividend), merger, consolidation, combination, spin-off,
distribution of assets to stockholders (other than ordinary cash dividends),
exchange of shares, or other similar corporate change, the aggregate number of
shares of Common Stock available for Options under Section 5.1 or subject to
outstanding Options and the respective exercise prices applicable to outstanding
Options shall be appropriately adjusted by the Committee and the Committee’s
determination shall be conclusive; provided, however, that no adjustment shall
occur by reason of the issuance of Common Stock in accordance with the
Demutualization and that any fractional shares resulting from any such
adjustment shall be disregarded.

ARTICLE VI.

STOCK OPTIONS

6.1 Grant of Options. Subject to the provisions of Section 4.1, Options may be
granted to Participants at such time or times as shall be determined by the
Committee. Options granted under the Plan may be of two types: (i) Incentive
Stock Options and (ii) Nonstatutory Stock Options. Except as otherwise provided
herein, the Committee shall have complete discretion in determining the number
of Options, if any, to be granted to a Participant. Each Option shall be
evidenced by an Option agreement that shall specify the type of Option granted,
the exercise price, the duration of the Option, the number of shares of Common
Stock to which the Option pertains, and such other terms and conditions as the
Committee shall determine which are not inconsistent with the provisions of the
Plan. Notwithstanding the foregoing, any Options granted to a Participant who is
an Agent shall comply with the provisions of Section 4228 of the New York
Insurance Law and any regulations thereunder.

6.2 Option Price. Nonstatutory Stock Options and Incentive Stock Options granted
pursuant to the Plan shall have an exercise price no less than the Fair Market
Value of a share of Common Stock on the date the Option is granted.

6.3 Exercise of Options. One-third of each Nonstatutory Stock Option or
Incentive Stock Option granted pursuant to the Plan shall become exercisable on
each of the first three anniversaries of the date such Option is granted;
provided that in no event shall any Option be or become exercisable hereunder
prior to the second anniversary of the Plan Effective Date and, if and to the
extent this proviso limits the exercisability of any Option, the portion so
limited shall become exercisable on such second anniversary; provided, further,
that the Committee may at the time of grant establish longer periods of service
for Options to become exercisable and may establish performance-based criteria
for exercisability. Subject to the provisions of Article VII, once any portion
of any Option has become exercisable it shall remain exercisable for its full
term. The Committee shall determine the term of each Nonstatutory Stock Option
or Incentive Stock Option granted, but in no event shall any such Option be
exercisable for more than 10 years after the date on which it is granted.

 

8



--------------------------------------------------------------------------------

6.4 Payment. The Committee shall establish procedures governing the exercise of
Options. No shares shall be delivered pursuant to any exercise of an Option
unless arrangements satisfactory to the Committee have been made to assure full
payment of the option price therefor. Without limiting the generality of the
foregoing, payment of the option price may be made (i) in cash or its
equivalent, (ii) by exchanging shares of Common Stock owned by the optionee
(which are not the subject of any pledge or other security interest),
(iii) through an arrangement with a broker approved by the Company whereby
payment of the exercise price is accomplished with the proceeds of the sale of
Common Stock or (iv) by any combination of the foregoing; provided that the
combined value of all cash and cash equivalents paid and the Fair Market Value
of any such Common Stock so tendered to the Company, valued as of the date of
such tender, is at least equal to such option price. The Company may not make a
loan to a Participant to facilitate such Participant’s exercise of any of his or
her Options.

6.5 Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, no Option that is intended to be an Incentive Stock Option may be
granted after the tenth anniversary of the effective date of the Plan and no
term of this Plan relating to Incentive Stock Options shall be interpreted,
amended or altered, nor shall any discretion or authority granted under the Plan
be exercised, so as to disqualify the Plan under Section 422 of the Code, or,
without the consent of any Participant affected thereby, to disqualify any
Incentive Stock Option under such Section 422.

ARTICLE VII.

TERMINATION OF EMPLOYMENT

7.1 Termination of Employment Due to Death. In the event a Participant’s
employment terminates by reason of death, any Options granted to such
Participant shall become immediately exercisable in full and may be exercised by
the Participant’s designated beneficiary, and if none is named, in accordance
with Section 10.2, at any time prior to the expiration of the term of the
Options (or such shorter period as the Committee shall determine at the time of
grant).

7.2 Termination of Employment Due to Approved Retirement or Qualification for
Disability Benefits. In the event a Participant’s employment terminates by
reason of Approved Retirement or a Participant qualifies for Disability
benefits, any Options granted to such Participant which are then outstanding
shall continue to become exercisable in accordance with Section 6.3
notwithstanding such qualification for benefits or termination of employment and
may be exercised by the Participant or the Participant’s designated beneficiary,
and if none is named, in accordance with Section 10.2, at any time prior to the
expiration date of the term of the Options (or such shorter period as the
Committee shall determine at the time of grant). Notwithstanding any other terms
of Article VII of this Plan, if a Participant qualifies for Disability no
subsequent termination of employment, other than a termination of employment for
Cause, shall affect any Options previously granted to such Participant which are
then outstanding.

 

9



--------------------------------------------------------------------------------

7.3 Certain Divestitures, etc. In the event that a Participant’s employment is
terminated in connection with a sale, divestiture, spin-off or other similar
transaction involving a Subsidiary, division or business segment or unit, the
Committee may provide at the time of grant or otherwise that all or any portion
of any Options granted to such Participant which are then outstanding shall
continue to become exercisable in accordance with Section 6.3 notwithstanding
such termination of employment and may be exercised by the Participant or the
Participant’s designated beneficiary, and if none is named, in accordance with
Section 10.2, at any time prior to the expiration date of the term of the
Options or within three (3) years (or such shorter period as the Committee shall
determine at or following the time of grant) following the Participant’s
termination of employment, whichever period is shorter.

7.4 Termination of Employment for Cause. In the event a Participant’s employment
is terminated for Cause, any Options granted to such Participant that are then
not yet exercised shall be forfeited.

7.5 Termination of Employment for Any Other Reason. Unless otherwise determined
by the Committee at or following the time of grant, in the event the employment
of the Participant shall terminate for any reason other than one described in
Section 7.1, 7.2, 7.3 or 7.4, any Options granted to such Participant which are
exercisable at the date of the Participant’s termination of employment may be
exercised at any time prior to the expiration of the term of the Options or the
thirtieth day following the Participant’s termination of employment, whichever
period is shorter, and any Options that are not exercisable at the time of
termination of employment shall be forfeited.

ARTICLE VIII.

CHANGE OF CONTROL

8.1 Accelerated Vesting and Payment. Subject to the provisions of Section 8.2,
in the event of a Change of Control each Option shall be fully exercisable
regardless of the exercise schedule otherwise applicable to such Option and, in
connection with such a Change of Control, the Committee may, in its discretion,
provide that each Option shall, upon the occurrence of such Change of Control,
be canceled in exchange for a payment in an amount equal to the excess, if any,
of the Change of Control Price over the exercise price for such Option.

8.2 Alternative Awards. Notwithstanding Section 8.1, no cancellation,
acceleration of exercisability, vesting, cash settlement or other payment shall
occur with respect to any Option if the Committee reasonably determines in good
faith prior to the occurrence of a Change of Control that such Option shall be
honored or assumed, or new rights substituted therefor (such honored, assumed or
substituted award hereinafter called an “Alternative Award”), by a Participant’s
employer (or the parent or an affiliate of such employer) immediately following
the Change of Control; provided that any such Alternative Award must:

 

10



--------------------------------------------------------------------------------

(i) be based on stock which is traded on an established securities market, or
that the Committee reasonably believes will be so traded within 60 days after
the Change of Control;

(ii) provide such Participant with rights and entitlements substantially
equivalent to or better than the rights, terms and conditions applicable under
such Option, including, but not limited to, an identical or better exercise or
vesting schedule and identical or better timing and methods of payment;

(iii) have substantially equivalent economic value to such Option (determined at
the time of the Change of Control); and

(iv) have terms and conditions which provide that in the event that the
Participant’s employment is involuntarily terminated or constructively
terminated, any conditions on a Participant’s rights under, or any restrictions
on transfer or exercisability applicable to, each such Alternative Award shall
be waived or shall lapse, as the case may be.

For this purpose, a constructive termination shall mean a termination of
employment by a Participant following a material reduction in the Participant’s
base salary or a Participant’s incentive compensation opportunity or a material
reduction in the Participant’s responsibilities, in either case without the
Participant’s written consent.

ARTICLE IX.

AMENDMENT, MODIFICATION, AND TERMINATION OF PLAN

The Board at any time may terminate the Plan, and from time to time may amend or
modify the Plan; provided, however, that any amendment which would (i) increase
the number of shares available for issuance under the Plan, (ii) lower the
minimum exercise price at which an Option may be granted or (iii) extend the
maximum term for Options granted hereunder shall be subject to the approval of
the Company’s shareholders and no amendment made prior to the fifth anniversary
of the Plan Effective Date shall be or become effective without the consent of
the New York Superintendent of Insurance. No amendment, modification, or
termination of the Plan shall in any manner adversely affect any Option
theretofore granted under the Plan, without the consent of the Participant.

SECTION X.

MISCELLANEOUS PROVISIONS

10.1 Transferability of Options. No Options granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution; provided that the
Committee may, in the Option agreement or otherwise, permit transfers of
Nonstatutory Stock Options by gift or a domestic relations order to Family
Members.

 

11



--------------------------------------------------------------------------------

10.2 Beneficiary Designation. Each Participant under the Plan may from time to
time name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid or by whom any
right under the Plan is to be exercised in case of his death. Each designation
will revoke all prior designations by the same Participant, shall be in a form
prescribed by the Committee, and will be effective only when received by the
Committee in writing during his lifetime. In the absence of any such effective
designation, benefits remaining unpaid at the Participant’s death shall be paid
to or exercised by the Participant’s surviving spouse, if any, or otherwise to
or by his estate.

10.3 Deferral of Payment. The Committee may, in the Option agreement or
otherwise, permit a Participant to elect, upon such terms and conditions as the
Committee may establish, to defer receipt of shares of Common Stock that would
otherwise be issued upon exercise of a Nonstatutory Stock Option.

10.4 No Guarantee of Employment or Participation. Nothing in the Plan shall
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate any Participant’s employment or service at any time, nor confer upon
any Participant any right to continue in the employ of the Company or any
Subsidiary or any other affiliate of the Company. No Employee shall have a right
to be selected as a Participant, or, having been so selected, to receive any
future Options.

10.5 Tax Withholding. The Company shall have the power to withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy Federal,
state, and local withholding tax requirements on any Option under the Plan, and
the Company may defer issuance of Common Stock until such requirements are
satisfied. The Committee may, in its discretion, permit a Participant to elect,
subject to such conditions as the Committee shall impose, (i) to have shares of
Common Stock otherwise issuable under the Plan withheld by the Company or
(ii) to deliver to the Company previously acquired shares of Common Stock having
a Fair Market Value sufficient to satisfy such withholding tax obligation
associated with the transaction.

10.6 Indemnification. Each person who is or shall have been a member of the
Committee or of the Board shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him in connection with or resulting from any claim,
action, suit, or proceeding to which he may be made a party or in which he may
be involved by reason of any action taken or failure to act under the Plan (in
the absence of bad faith) and against and from any and all amounts paid by him
in settlement thereof, with the Company’s approval, or paid by him in
satisfaction of any judgment in any such action, suit, or proceeding against
him; provided that he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he undertakes to handle and defend
it on his own behalf. The foregoing right of indemnification shall not be
exclusive and shall be independent of any other rights of indemnification to
which such person may be entitled under the Company’s Certificate of
Incorporation or By-Laws, by contract, as a matter of law, or otherwise.

 

12



--------------------------------------------------------------------------------

10.7 No Limitation on Compensation. Nothing in the Plan shall be construed to
limit the right of the Company to establish other plans, provided that the
Company shall not be permitted to establish any other stock option or stock
incentive plans prior to the fifth anniversary of the Plan Effective Date
without the advance approval of the New York Superintendent of Insurance.
Nothing in this Section 10.7 shall be construed to limit the ability of the
Company to use stock in connection with any compensation arrangement, approved
by the New York Superintendent of Insurance pursuant to Section 10.1 and
Schedule 3(c) of the Plan of Reorganization.

10.8 Requirements of Law. The granting of Options and the issuance of shares of
Common Stock shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

10.9 Term of Plan. The Plan shall be effective upon its adoption by the Board
and approval by Metropolitan Life Insurance Company, the sole shareholder of the
Company and by the New York Superintendent of Insurance pursuant to
Section 7312(w) of the New York Insurance Law. The Plan shall continue in
effect, unless sooner terminated pursuant to Article IX, until no more shares
are available for issuance under the Plan.

10.10 Governing Law. The Plan, and all agreements hereunder, shall be construed
in accordance with and governed by the laws of the State of Delaware, without
regard to principles of conflict of laws.

10.11 No Impact on Benefits. Except as may otherwise be specifically stated
under any employee benefit plan, policy or program, Options shall not be treated
as compensation for purposes of calculating an Employee’s right under any such
plan, policy or program.

10.12 No Constraint on Corporate Action. Nothing in this Plan shall be construed
(i) to limit, impair or otherwise affect the Company’s right or power to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure, or to merge or consolidate, or dissolve, liquidate, sell, or
transfer all or any part of its business or assets or (ii) except as provided in
Article IX, to limit the right or power of the Company or any of its
Subsidiaries to take any action which such entity deems to be necessary or
appropriate.

 

13